Citation Nr: 0210071	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral heel spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 RO 
decision which denied service connection for bilateral heel 
spurs.  A personal hearing before a traveling member of the 
Board (i.e., Travel Board hearing) was conducted in December 
1999.  The case was remanded in December 2000 and has been 
returned for appellate consideration.  


FINDING OF FACT

Bilateral heel spurs were first manifested years after active 
service and are unrelated to his military service and any 
activity or event during service.  


CONCLUSION OF LAW

Bilateral heel spurs were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During this appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) was signed into law and is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-12 (1991).  Regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2001)) and (unless otherwise noted herein) made 
effective as of the date of the enactment of the VCAA.  The 
Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

The record reflects that the veteran has been informed of the 
requirements for prevailing in this appeal.  The RO has 
obtained the service medical records (SMRs), post service 
medical records from a military medical facility where the 
veteran was employed as a civilian are on file, he was 
afforded a hearing before this traveling member of the Board, 
and all private and VA medical records are on file.  Indeed, 
the veteran himself submitted his most recent VA outpatient 
treatment (VAOPT) records.  

A VA examination to determine the etiology of the bilateral 
heels spurs was conducted in February 2000.  The veteran has 
not identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the evidence relevant to 
this claim has been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

Factual Background

The service medical records (SMRs) are negative for bilateral 
heel spurs, although the veteran did have problems with the 
skin on his feet in the 1950s and 1970s.  He sustained a 
puncture wound to the ball of the left foot in July 1978 when 
he stepped on a nail.  The service retirement examination was 
negative for disability of the veteran's heels. 

Clinical records during the veteran's postservice employment 
in a civilian capacity at the Luke Air Force Base from 1984 
to 1996 are on file.  In November 1987 he had right heel pain 
of 3 months duration.  There was discomfort on palpation.  It 
was questioned whether he had calcaneal spurs versus 
calcaneal bursitis.  

Treatment records from Dr. Gladhart from April 1997 to 
February 1998 reveal that beginning in September 1997 the 
veteran complained of left heel pain and tenderness.  X-ray 
studies showed bilateral heel spurs.  

In his June 1998 claim for service connection, the veteran 
noted that although he did not have heel symptoms upon 
retirement from service, his military specialty required 
constant walking, standing, and running which contributed to 
his present heel spur problem. 

In a December 1998 statement from a private physician, it was 
noted that the veteran had "heel spurs.  This problem was 
caused by years of walking & standing as he did in law 
enforcement" during military service.  

At the December 1999 travel board hearing the veteran 
testified that he had been told by Dr. Gladhart that it took 
many years for heel spurs to become manifest and this was 
also the veteran's personal conclusion based on his own 
research (page 3 of that transcript).  His first 15 years of 
military service had required being on his feet 8 hours a 
day, although his last 11 years of military service had been 
sedentary as had his postservice employment as a civilian at 
Luke Air Force Base (pages 3 and 12).  It was during this 
postservice employment that in September 1998 he had had to 
stand for about 4 hours and had felt pain in his left heel 
and then sought treatment from Dr. Gladhart (pages 3 and 4).  
He did not take medication for the heel spurs but heel 
inserts had been made for him at a VA facility (page 5).  No 
SMRs indicated that he had heel spurs (page 6).  He first 
started noticing pain in his heels in about September 1997 
(pages 8 and 9).  During service he had never noticed any 
particular problem with his heels, although he did have tired 
feet.  His research on the Internet indicated that he had 
"Severs" disease due to excess activity (page 14).  

The veteran has submitted documents which apparently are from 
sources which he found on the Internet.  One such document is 
entitled "Plantar fasciitis" and the highlighted portion 
indicates that most often the age at onset was in the mid-40s 
and about 15 percent of patients also had a high-arched and 
rigid foot.  Another document is entitled "Heel Pain 
Center" and the highlighted portion indicates that plantar 
fasciitis was often due to over use, meaning over exercise or 
standing on the wrong surface in the wrong shoes for too 
long.  The bone spurs grew due to stress placed on the heel 
by the muscles and plantar fascia.  Often, the bone spur grew 
slowly.  

VAOPT records from 1998 to 2000 reflect diagnoses including 
bilateral plantar fasciitis and bilateral heel spurs.  In 
July 1998 the veteran was given orthotics.  

On VA podiatry examination in February 2002, afforded the 
veteran to address the question of whether his heel spurs 
were related to his inservice duties, the veteran's history 
was related.  The examiner indicated that the December 1998 
statement of Dr. Gladhart was reviewed (indicating that the 
claim file was available and reviewed by the examiner).  
After a physical examination the diagnoses were (1) pes cavus 
type foot, bilaterally; (2) gastroc soleus equinus, 
bilaterally (contributory to the inferior heel pain); (3) 
limb length inequality with the right side shorter by 1 cm.; 
and (4) plantar calcaneal heel spur syndrome, bilaterally.  
The examiner opined that he could not identify any causal 
contributory pathway between the veteran's service in law 
enforcement, which ended in 1972, and the onset of his 
plantar calcaneal heel spur syndrome which became well-
declared and defined in 1998 (nearly 30 years after 
completing activities as a law enforcement officer).  The 
episode of overuse or prolonged standing (in his postservice 
employment) in all likelihood was precipitatory or 
aggravating for an underlying disease process involving the 
plantar fascia (plantar fasciitis).  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Disorders first diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2001).  

Analysis

It is undisputed that the veteran's bilateral heel spurs 
first manifested after his many years of active duty and for 
more than the last decade of his military service, his duties 
had been of a sedentary nature.  The dispositive question of 
the etiology was addressed by a treating private physician, 
who rendered a favorable opinion, and by a VA examiner, who 
rendered a negative opinion.  

In weighing the two opinions, the Board notes that the 
opinion of the private physician was at best cursory inasmuch 
as it merely stated a conclusion without any explanatory 
reasoning and without review of the claim file.  On the other 
hand, the VA examiner not only reviewed the claim file but 
also took into account the prolonged period of time between 
the cessation of the veteran's physical activity, followed by 
a prolonged period of time of sedentary employment.  
Accordingly, the Board finds the opinion of the VA examiner 
to be more persuasive.  

Lastly, the Board has considered the material which the 
veteran has submitted, and which was apparently obtained from 
the Internet.  However, this material is not specific to the 
facts of this case and is lacking in such probative value as 
to outweigh the negative opinion of the VA examiner, even 
when viewed in conjunction with the favorable medical opinion 
of the veteran's private physician.  

Accordingly, service connection for bilateral heel spurs is 
not warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for bilateral heel spurs is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

